Per curiam.
Clarence Bolden, Jr. entered a plea of guilty to the offense of criminal contempt (Title 18 USC 401 (3)) in the United States District Court for the Northern District of Georgia, upon which plea he was sentenced.
The State Disciplinary Board filed a petition seeking his disbarment under Standard 66 and Bar Rule 4-106, Rules and Regulations for the organization and government of the State Bar of Georgia.
After several continuances, Bolden filed a petition for voluntary surrender of his license to practice law, observing that he “acknowledges that a voluntary surrender of license for disciplinary purposes is tantamount to disbarment and that he must comply with the rules of the State Bar of Georgia regarding reinstatement in effect at the time should he ever desire reinstatement to the practice of law in the State of Georgia.”
Upon those terms and conditions, the petition for voluntary surrender of license is approved.

Voluntary suspension ordered.


All the Justices concur.